Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 06, 2015

The Court of Appeals hereby passes the following order:

A16D0032. GERALD RICHARD GRIFFIN v. SONYA J. GRIFFIN.

      In this pending divorce action, Sonya Griffin filed a motion for declaratory
judgment, seeking a ruling that certain marital property was non-marital property and
therefore not subject to equitable division. The trial court granted the motion, and
Gerald Griffin filed this application for discretionary appeal to challenge the trial
court’s order. We lack jurisdiction.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008). See also Coxwell v. Coxwell, 296 Ga. 311 (765 SE2d 320) (2014)
(granted interlocutory appeal from the denial of motion to enforce antenuptial
agreement). As the subject matter relates to the determination of marital property, it
appears jurisdiction may lie in the Supreme Court. It is well-settled that the ultimate
responsibility for determining appellate jurisdiction is vested in the Supreme Court
of Georgia. See Saxton v. Coastal Dialysis &c., 267 Ga. 177, 178 (476 SE2d 587)
(1996). Accordingly, this application is hereby TRANSFERRED to the Supreme
Court for disposition.
Court of Appeals of the State of Georgia
                                     10/06/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.